 1                             UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                     )
 4                                                 )
 5
                         Plaintiff,                )        Case No.: 2:16-cr-00265-GMN-NJK
           vs.                                     )
 6                                                 )                    ORDER
     PASTOR PALAFOX, et al.,                       )
 7                                                 )
                         Defendants.               )
 8
                                                   )
 9

10         Pending before the Court is Defendant Victor Ramirez’s (“Ramirez”) Motion for
11   Joinder, (ECF No. 995). Defendant Ramirez moves to join Defendant Ernesto Gonzalez’s
12   (“Gonzalez”) Motion Seeking Procedures for Determining Admissibility of Operation Pure
13   Luck House Statements, (ECF No. 701). Upon review of the docket, this Motion should have
14   been granted during the June 27, 2019 status conference, (ECF No. 1667). Good cause
15   appearing, Ramirez’s Motion for Joinder, (ECF No. 995), is GRANTED.
16         Also pending before the Court is Defendant James Henderson’s (“Henderson”) Motion
17   for Joinder, (ECF No. 1251). Henderson moves to join Gonzalez’s Reply, (ECF No. 1208), in
18   support of Gonzalez’s Motion for Notice of Intent to Introduce Evidence Pursuant to Rule
19   404(b), (ECF No. 699). Upon review of the docket, Henderson’s Motion for Joinder, should
20   have been granted in the Court’s prior Order, (ECF No. 1516). Good cause appearing,
21   Henderson’s Motion for Joinder, (ECF No. 1251), is GRANTED.
22         Also pending before the Court is Defendant Robert Coleman’s (“Coleman”) Motion for
23   Joinder, (ECF No. 1238). Coleman moves to join Gonzalez’s Reply, (ECF No. 1232), in
24   support of Gonzalez’s Motion Seeking Procedures for Determining Admissibility of Operation
25   Simple Green Statements, (ECF No. 702). Upon review of the docket, this Motion should have


                                              Page 1 of 3
 1   been granted in the Court’s Minute Order, (ECF No. 1476). Good cause appearing, Coleman’s
 2   Motion for Joinder, (ECF No. 1238), is GRANTED.
 3         Also pending before the Court is Coleman’s Motion for Joinder, (ECF No. 1269).
 4   Coleman moves to join Gonzalez’s Reply, (ECF No. 1259), in support of Gonzalez’s Motion to
 5   Suppress Cell Site Location Information and Text Message Content, (ECF No. 804). For the
 6   reasons set forth in Judge Hoffman’s Order and Report and Recommendation, (ECF No. 1422),
 7   Coleman’s Motion for Joinder, (ECF No. 1269), is DENIED.
 8         Also pending before the Court is Coleman’s Motion for Joinder, (ECF No. 1313).
 9   Coleman moves to join Defendant Jeremy Halgat’s (“Halgat”) Reply, (ECF No. 1264), in
10   support of Halgat’s Motion in Limine to Preclude “Gang” Reference, (ECF No. 857). Upon
11   review of the docket, this Motion should have been granted in the Court’s Minute Order, (ECF
12   No. 1476). Good cause appearing, Coleman’s Motion for Joinder, (ECF No. 1313), is
13   GRANTED.
14         Also pending before the Court is Defendant John Juarez’s (“Juarez”) Motion for Joinder,
15   (ECF No. 1272). Juarez moves to join Gonzalez’s Reply, (ECF No. 1232), in support of
16   Gonzalez’s Motion Seeking Procedures for Determining Admissibility of Operation Simple
17   Green Statements, (ECF No. 702). Upon review of the docket, this Motion should have been
18   granted in the Court’s Minute Order, (ECF No. 1476). Good cause appearing, Juarez’s Motion
19   for Joinder, (ECF No. 1272), is GRANTED.
20         Also pending before the Court are the Motions for Joinder filed by Juarez and Coleman,
21   (ECF Nos. 1273, 1237). In the Motions, Juarez and Coleman move to join Gonzalez’s Reply,
22   (ECF No. 1233), in support of Gonzalez’s Motion to Suppress Evidence Pertaining to RICO
23   Overt Act #5, (ECF No. 781). An individual seeking to exclude evidence allegedly obtained in
24   violation of the Fourth Amendment protections must have standing. United States v. Pulliam,
25   405 F.3d 782, 785–86 (9th Cir. 2005). The defendant bears the burden of demonstrating that


                                              Page 2 of 3
 1   his Fourth Amendment rights were violated by the unlawful search and seizure. United States v.
 2   Caymen, 404 F.3d 1196, 1199 (9th Cir. 2005). The Fourth Amendment’s protections may be
 3   invoked by a criminal defendant if he can demonstrate a “legitimate expectation of privacy in
 4   the place searched or of the item[s] seized.” United States v. Ziegler, 474 F.3d 1184, 1189 (9th
 5   Cir. 2007). Here, neither Juarez nor Coleman explain how they had a reasonable expectation of
 6   privacy in the places searched or the items seized. Accordingly, the Motions for Joinder, (ECF
 7   Nos. 1273, 1237), are DENIED.
 8    I.    CONCLUSION
 9          IT IS HEREBY ORDERED that the Motions for Joinder, (ECF Nos. 995, 1251, 1238,
10   1313, 1272), are GRANTED.
11          IT IS FURTHER ORDERED that the Motions for Joinder, (ECF Nos. 1269, 1237,
12   1273), are DENIED.
13                      7 day of January, 2020.
            DATED this ____
14

15
                                                  _________________________________
16                                                Gloria M. Navarro, District Judge
                                                  United States District Court
17

18

19

20

21

22

23

24

25



                                                Page 3 of 3
